 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     LEONARD RANSOM, JR.,                             Case No. 1:11-cv-01709-LJO-EPG (PC)
11
                        Plaintiff,                    ORDER DENYING DEFENDANTS’ MOTION
12                                                    TO MODIFY SCHEDULING ORDER
13          v.
                                                      (ECF NO. 240)
14   DANNY HERRERA and RICKY
     BRANNUM,
15
                        Defendants.
16

17

18          Leonard Ransom, Jr. (“Plaintiff”), is a state prisoner proceeding pro se in this civil rights
19   action filed pursuant to 42 U.S.C. § 1983.
20          On May 28, 2019, Defendants filed a motion to modify the scheduling order. (ECF No.
21   240). Defendants “request that the Court modify the current dates set forth in the Second
22   Scheduling Order and continue the trial date to the week of October 21, 2019.” (Id. at 2-3).
23   Defendants ask that the trial be continued because defense counsel Annakarina De La Torre-
24   Fennell “has been assigned to a Supervising Deputy Attorney General who is unfamiliar with this
25   case and unavailable for the currently set trial date,” and she is “required to prepare for and
26   proceed to trial with the assigned Supervising Deputy Attorney General in this matter.” (Id. at 2).

27          Defendants’ motion will be denied. Staffing issues of this nature do not constitute good

28
 1   cause. The Court will not continue the trial because the Office of the Attorney General assigned a

 2   supervisor who is unavailable for the trial date. Additionally, the presiding judge has very limited
     availability and cannot accommodate such requests due to his other case obligations.
 3
            Accordingly, IT IS ORDERED that Defendants’ motion to modify the scheduling order is
 4
     DENIED.
 5

 6
     IT IS SO ORDERED.
 7

 8      Dated:     May 31, 2019                                /s/
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                      2
